Citation Nr: 0320123	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to evaluation for a rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) for 
a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney at 
law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952, with additional service from June to September 1963 and 
February to March 1975.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board most recently remanded this 
case to the RO in August 2001.  The prior procedural history 
of this appeal is set forth in the Board's August 2001 remand 
and will not be repeated.

It is noted that adjudicative actions which occurred at the 
RO following the Board's August 2001 remand have resulted in 
the grant of an increased evaluation of 20 percent for the 
veteran's cervical spine disability and the grant of a total 
rating based on individual unemployability [TDIU].  The RO 
denied an extraschedular evaluation for the veteran's 
service-connected lumbar spine disability, which is rated as 
60 percent disabling, the maximum schedular rating.  In 
December 2002, the veteran through his attorney indicated 
that he was not fully satisfied and therefore wished to 
continue his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [a claim remains in controversy where less than 
maximum available benefit awarded].  The RO returned the 
veteran's claims file to the Board in March 2003 for further 
appellate review.

The Board sent the veteran a development letter in April 2003 
advising him of the evidence and information necessary to 
substantiate his claims, and who, between the veteran and VA 
was responsible for obtaining/submitting any relevant 
evidence or information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the Veterans Claims 
Assistance Act of 2000].  The veteran was also notified by 
that letter of a change in the law regarding his appeal, and 
that the Board intended to rely on the new law in deciding 
his appeal. The Board provided the veteran with a copy of the 
new law (revision to Part 4, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002).  The veteran was 
advised that he could submit any additional evidence or 
argument on this issue within 60 days from the date of the 
letter.  No response was received in reply to this letter 
from either the veteran or his attorney.


REMAND

After having carefully considered the entire record on 
appeal, the Board has concluded that this case must again be 
remanded to ensure compliance with the Board's remand 
instructions of August 2001.  

In its August 2001 remand, the Board instructed the RO to 
provide the veteran the opportunity to submit any additional 
relevant medical records in support of his claims, schedule a 
VA Social and Industrial Survey, and thereafter schedule a VA 
physical examination to determine the extent of impairment 
caused by the service-connected cervical and lumbar spine 
disabilities.  The record shows that the development was 
accomplished with respect to the request for medical records 
and scheduling a VA spine compensation examination (September 
2001).  However, it does not appear that the requested Social 
and Industrial Survey was ever scheduled, and there is 
nothing in the file explaining why this was not accomplished.  

The Board is of course aware that this veteran was 
subsequently granted a total rating based on individual 
unemployability, which may explain why the RO felt that 
further development along the lines of Social and Industrial 
Survey was unnecessary.  However, the United States Court of 
Appeals for Veterans Claims has held that the Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits, 
see 38 U.S.C.A. § 7104(a), and as such, remand instructions 
to the RO in an appealed case are neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
For these reasons, the Board will again require that a VA 
Social and Industrial Survey be scheduled.



Further, as noted above, the pertinent rating criteria, 
Diagnostic Code 5293, have been revised during the course of 
this appeal.  Although the revised rating criteria were 
furnished to the veteran and his attorney by letter from the 
Board dated April 24, 2003, these revised criteria have not 
been applied by the RO. Under the circumstances here 
presented, the Board believes that the case should be 
adjudicated at the agency of original jurisdiction level to 
insure all appropriate due process to the veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

As noted in the Introduction, the veteran's attorney 
contacted the RO in December 2002.  This communication, which 
appears to be via e-mail, stated that "[w]e are not 
satisfied with your action on this case and wish to continue 
the appeal."  It is unclear, however, exactly what the 
attorney was referring to, since the only adjudicative action 
referenced was the award of TDIU benefits, which amounts to a 
complete grant of the benefits sought.  In addition, The 
attorney further specifically requested the RO not to forward 
this case to the Board.  There appears to have been no 
additional communication from either the veteran or his 
attorney sine December 2002.  In light of the grant of TDIU, 
the veteran should be presented with the opportunity of 
withdrawing his appeal as to the remaining issues if he so 
desires.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
his attorney and inquire whether the 
veteran still wishes to continue this 
appeal.  If the response is in the 
affirmative, VBA must schedule the 
veteran for a VA Social and Industrial 
Survey.  When completed, the report of 
the VA Social and Industrial Survey 
should be associated with the claims 
folder.

2.  Upon completion of the above, VBA 
must readjudicate the issues on appeal 
with consideration of all additional 
evidence and argument received since 
issuance of the August 2002 supplemental 
statement of the case.  The 
readjudication must include consideration 
of the amended version of Diagnostic Code 
5293, effective from September 23, 2002.  
If any benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


